 

EXHIBIT 10.1

 

CITIBANK, N.A.
730 Veterans Memorial Highway
Hauppauge, NY 11788

 

November 22, 2015

 

Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, NY 11747

Attention: Michael D. Porcelain

 

Commitment Letter
Senior Secured Credit Facilities

 

Ladies and Gentlemen:

 

Comtech Telecommunications Corp., a Delaware corporation (the “Borrower” or
“you”), has advised Citi (as defined below) that the Borrower desires to
consummate the Transactions (as defined in Exhibit A hereto (such exhibit, the
“Transactions Description”)). Capitalized terms used in this letter agreement
but not defined herein shall have the meanings given to them in the Exhibits (as
defined below) hereto. For the purposes of this Commitment Letter and the Fee
Letter referred to below, “Citi” shall mean Citibank, N.A. and/or any of its
affiliates as it shall determine to be appropriate to provide the services
contemplated herein. The terms “Commitment Parties”, “we” or “us” refer to Citi
or, after the appointment of any additional Arrangers and Initial Lenders
pursuant to Section 1 hereof, all Arrangers and Initial Lenders as a group.

 

Upon the terms and subject only to the conditions set forth in Section 3 of this
letter agreement and the attached Exhibit C (Exhibit C, together with Exhibit A
and Exhibit B, collectively, the “Exhibits” and, together with this letter
agreement, this “Commitment Letter”), Citi is pleased to inform the Borrower of
Citibank, N.A.’s commitment on behalf of Citi to provide 100% of the aggregate
principal amount of each of the Facilities (Citi, in such capacity, an “Initial
Lender” and collectively with any additional Initial Lenders hereafter appointed
pursuant to Section 1 hereof, the “Initial Lenders”).

 

Section 1.             Title and Roles.

 

You hereby appoint (i) Citi to act, and Citi hereby agrees to act, together with
any additional Arrangers hereafter appointed pursuant to this Section 1, as a
joint bookrunner and joint lead arranger with respect to the Facilities (Citi,
together with any other agents, co-agents, joint bookrunners, joint lead
arrangers or co-managers appointed pursuant to this Section 1, each in such
capacity, an “Arranger” and, collectively in such capacities, the “Arrangers”)
and (ii) Citi to act, and Citi hereby agrees to act, as sole administrative
agent and collateral agent with respect to the Facilities, in each case upon the
terms and subject to the conditions described in this Commitment Letter. You
agree that no additional agents, co-agents, bookrunners, lead arrangers or
co-managers will be appointed, or other titles conferred, and no compensation
(other than that expressly contemplated by this Commitment Letter and the Fee
Letter referred to below) will be paid to any other person in order to obtain
commitments to the Facilities unless you and the Commitment Parties shall so
agree; provided that we shall be entitled, upon consultation with you, to
appoint additional agents, co-agents, joint bookrunners, joint lead arrangers or

 

 

 

  

co-managers (it being understood and agreed that, to the extent we appoint any
additional agents, co-agents, joint bookrunners, joint lead arrangers or
co-managers in respect of the Facilities, then, notwithstanding anything herein
to the contrary, the commitments of the Initial Lender as of the date hereof in
respect of the Facilities will be permanently reduced by the amount of the
commitments of such appointed entities (or their relevant affiliates) in respect
of each of the Facilities upon the execution by such financial institution (and
any relevant affiliate) of customary joinder documentation (in form and
substance acceptable to you and us) and, thereafter, each such financial
institution (and any relevant affiliate) shall constitute an “Arranger” and it
or its relevant affiliate providing such commitment shall constitute an “Initial
Lender” and “Commitment Party” and the commitments of the Commitment Parties in
respect of the Facilities shall be several and not joint). Citi will have
primary authority for managing the syndication of the Facilities and Citi shall
have “left side” placement in any and all marketing materials or other
documentation used in connection with the Facilities and shall hold the leading
role and responsibilities conventionally associated with such “left” placement.

 

Section 2.             Syndication.

 

The Commitment Parties reserve the right, prior to and/or after the execution of
the definitive documentation (including any security agreements, ancillary
agreements, certificates or other documents delivered in connection therewith)
with respect to the Facilities (collectively, the “Operative Documents”), to
syndicate all or a portion of their commitments under the Facilities to one or
more other banks, financial institutions, investors and other lenders identified
by us and reasonably acceptable to you (such consent not to be unreasonably
withheld, delayed or conditioned) (the lenders providing the Facilities,
together with the Initial Lenders, collectively referred to herein as the
“Lenders”); provided that the Commitment Parties will not syndicate to (a)
persons that are competitors of any of the Borrower, the Acquired Business and
their respective subsidiaries identified in writing to us from time to time (or
subsidiaries or affiliates of any such competitors that are clearly identifiable
as such on the basis of such subsidiary or affiliate’s name) (in each case,
other than a bona fide bank, debt fund or an investment vehicle that is
generally engaged in the making of, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course of its business); provided, further that any supplementation of such list
delivered to us (or, on and following the Closing Date, the Agent in respect of
the Facilities) in writing from time to time shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the loans or commitments under the Facilities, or (b)
banks, financial institutions and other entities (or subsidiaries thereof)
separately identified by you to us in writing prior to the date hereof (such
persons or entities described in clause (a) or (b), collectively the
“Disqualified Lenders”). Subject to the foregoing, Citi will manage all aspects
of the syndication of the Facilities in consultation with the Borrower,
including the timing of the commencement of syndication efforts, the timing of
all offers to potential Lenders, the determination of all amounts offered to
potential Lenders, the selection of Lenders and the allocation of commitments
among the Lenders. Notwithstanding our right to syndicate the Facilities as
provided in this Section 2 and receive commitments with respect thereto, (a) no
assignment or novation shall become effective with respect to all or any portion
of our commitment in respect of the Facilities until after the funding of the
Facilities on the Closing Date (other than with respect to assignments or
novations to the additional Arrangers and Initial Lenders appointed in
accordance with Section 1 of this Commitment Letter) and (b) unless you
otherwise agree in writing, we shall retain exclusive control over all rights
and obligations with respect to our commitments and other obligations hereunder,
including all rights with respect to consents, modifications, supplements,
waivers and amendments of this Commitment Letter and the Fee Letter, until the
funding of the Facilities on the Closing Date.

   

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that our commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Facilities and in no event shall the commencement or successful

 

 2 

 

  

completion of syndication of the Facilities, nor the obligation to assist with
syndication efforts as set forth herein, constitute a condition to the
commitment hereunder or the funding of the Facilities on the Closing Date (as
defined below). The Arrangers may commence syndication efforts promptly upon the
execution of this Commitment Letter and as part of its syndication effort it is
the Arrangers’ intent to have Lenders commit to the Facilities prior to the
Closing Date. Until the earlier of (i) the 60th day following the date of the
consummation of the Acquisition with the proceeds of the initial funding under
any of the Facilities (the date of such consummation and funding, the “Closing
Date”), and (ii) the date upon which a Successful Syndication (as defined in the
Fee Letter) is achieved (such earlier date, the “Syndication Date”), the
Borrower hereby agrees to use its commercially reasonable efforts to assist, and
use its commercially reasonable efforts to cause the Acquired Business to
assist, us in achieving a syndication that is reasonably satisfactory to us and
you. The Borrower’s assistance in achieving such syndication shall include but
not be limited to: (i) making appropriate members of the senior management,
representatives and advisors of the Borrower (and using its commercially
reasonable efforts to make appropriate members of the senior management,
representatives and advisors of the Acquired Business) available to participate
in informational meetings with potential Lenders at such times and locations to
be mutually agreed (or, if you and we shall agree, conference calls in lieu of
any such meeting); (ii) using its commercially reasonable efforts to ensure that
the syndication efforts benefit from the existing lending relationships of the
Borrower (and, to the extent practical and appropriate, of the Acquired
Business); (iii) assisting (and using its commercially reasonable efforts to
cause its affiliates and advisors, and the Acquired Business and its affiliates
and advisors, to assist) in the preparation (and/or providing to us) of a
customary confidential information memorandum for each Facility and other
customary marketing materials with respect to the Borrower and its subsidiaries,
the Acquired Business or the Transactions in connection with the syndication
(collectively, the “Company Materials”) and using its commercially reasonable
efforts to ensure that the Arrangers shall have received no later than 20
business days prior to the Closing Date all necessary information to complete
the confidential information memorandum (including executed customary
authorization letters in respect thereof that include a customary “10b-5”
representation); (iv) providing or causing to be provided customary financial
information and projections for the Borrower and its subsidiaries after giving
effect to the Transactions, including for the fiscal years 2016 through 2020 and
for the four fiscal quarters beginning with the first fiscal quarter in which
the Closing Date is expected to occur, in each case in form reasonably
satisfactory to the Arrangers; (v) the hosting, with the Arrangers, of a
reasonable number of meetings or conference calls of prospective Lenders (and
your using commercially reasonable efforts to cause certain officers of the
Acquired Business to be available for such meetings); and (vi) delivering to the
Arrangers, promptly upon receipt thereof, all financial information related to
the Acquired Business delivered to the Borrower pursuant to the Acquisition
Agreement.

 

The Borrower acknowledges that (i) the Arrangers may make available the Company
Materials on a confidential basis to potential Lenders by posting the Company
Materials on Intralinks, SyndTrak Online, Debtdomain, the internet, email and/or
similar electronic transmission systems (the “Platform”) and (ii) certain of the
potential Lenders may be public side Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to you, your subsidiaries,
the Acquired Business or any securities of any thereof) (each, a “Public
Lender”). The Borrower agrees that (A) at the reasonable request of any
Arranger, it will assist us in preparing a version of the information package
and presentation to be provided to potential Lenders that does not contain any
material non-public information concerning you, your subsidiaries, the Acquired
Business or any securities of any thereof for purposes of United States federal
and state securities laws (any such information, “MNPI”, and any information
package or presentation that contains MNPI is referred to as “Private-Side
Materials”); (B) all Company Materials that are Private-Side Materials will be
clearly and conspicuously marked “Private, contains Material Non-Public
Information” which will mean that “Private, contains Material Non-Public
Information” will appear prominently on the first page thereof; (C) if any
Company Materials are not marked, the Borrower will be deemed to have authorized
the Arrangers and the proposed Lenders to treat

 

 3 

 

  

such Company Materials as not containing any MNPI; (D) all Company Materials not
marked “Private, contains Material Non-Public Information” are permitted to be
made available through a portion of the Platform designated “Public Lender”; and
(E) the Borrower shall provide us with customary authorization letters for
inclusion in the Company Materials that represents that any Company Materials
not marked “Private, contains Material Non-Public Information” does not include
MNPI and will contain customary language exculpating us and our respective
affiliates with respect to any liability related to the use or misuse of the
contents of the Company Materials by the recipients thereof. The Arrangers agree
to treat any Company Materials that are marked “Private, contains Material
Non-Public Information” as being suitable only for posting on a portion of the
Platform not designated “Public Lender”. To ensure an orderly and effective
syndication of each Facility, the Borrower agrees that, until the Syndication
Date, the Borrower will not, and will not permit any of its subsidiaries to (and
the Borrower will use commercially reasonable efforts to not permit the Acquired
Business to), syndicate, issue, place, arrange or attempt to syndicate, issue,
place or arrange, or announce or authorize the announcement of the syndication,
issuance, placement or arrangement of, any debt facility or debt security
(including, without limitation, the renewal of any thereof, but excluding the
Facilities) without the prior written consent of the Arrangers if such
syndication, issuance, placement or arrangement could reasonably be expected to
impair the primary syndication of the Facilities.

 

Section 3.             Conditions.

 

The commitments of each Commitment Party hereunder to fund its respective
portion of the Facilities on the Closing Date and the agreements of each of the
Arrangers to perform the services described herein are subject solely to the
satisfaction of the conditions set forth in the below paragraph of this Section
3 and Exhibit C (collectively, the “Funding Conditions”); it being understood
that there are no conditions (implied or otherwise) to the commitments hereunder
other than the Funding Conditions that are expressly stated to be conditions to
the initial funding under the Facilities on the Closing Date (and upon
satisfaction or waiver of the Funding Conditions, the initial funding under the
Facilities shall occur).

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Operative Documents or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations and warranties relating to you, the Guarantors, the Acquired
Business, your and their respective subsidiaries and your and their respective
businesses the accuracy of which shall be a condition to the availability of the
Facilities on the Closing Date shall be (A) the Specified Representations (as
defined below) made by the Borrower and the Guarantors in the Operative
Documents and (B) such of the representations and warranties made by or with
respect to the Acquired Business in the Acquisition Agreement as are material to
the interests of the Arrangers and the Lenders, but only to the extent that you
or Merger Sub have the right to terminate your (or its) obligations under the
Acquisition Agreement, or the right not to consummate the Acquisition, pursuant
to the Acquisition Agreement as a result of a breach of any such representations
and warranties (the “Acquired Business Representations”), (ii) the terms of the
Operative Documents shall be in a form such that they do not impair the
availability of the Facilities on the Closing Date if the Funding Conditions set
forth in this Section 3 and in Exhibit C hereto are satisfied (or waived by each
of the Commitment Parties) (it being understood that to the extent any
Collateral (other than Collateral that may be perfected by (A) the filing of a
UCC financing statement, (B) taking delivery and possession of stock (or other
equity interest) certificates and related stock powers executed in blank (other
than in respect of any immaterial subsidiary (to be defined in a manner to be
reasonably agreed) of the Borrower or any subsidiary of the Borrower organized
outside of the United States), to the extent, where applicable, such stock
certificates are received from the Acquired Business on or prior to the Closing
Date or (C) the filing of a short form security agreement with the United States
Patent and Trademark Office or the United States Copyright Office) cannot be
delivered or a security interest therein cannot be created or perfected on the
Closing

 

 4 

 

  

Date after your use of commercially reasonable efforts to do so, then the
creation and/or perfection of the security interest in such Collateral shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date, but instead shall be required to be accomplished pursuant to
arrangements to be reasonably and mutually agreed by the parties hereto acting
reasonably (x) within two business days after the Closing Date, in the case of
stock (or other equity interest) certificates and related stock powers executed
in blank relating to the Acquired Business or (y) within 60 days after the
Closing Date, in all other cases (in each case, with extensions available in the
Agent’s reasonable discretion)). Those matters that are not covered by or made
clear under the provisions of this Commitment Letter shall be negotiated in good
faith and are subject to the approval and agreement of us and you; provided that
nothing in the Operative Documents shall increase or expand the conditions to
initial funding set forth in this Section 3 or in Exhibit C and, in all other
respects, that such approvals and agreements shall be in a manner that is
consistent with the Summary of Principal Terms and Conditions set forth in
Exhibit B and, with respect to other terms, the Documentation Principles (as
defined in Exhibit B). For purposes hereof, “Specified Representations” means
the representations and warranties made by the Borrower and the Guarantors set
forth in the Operative Documents relating to due organization, corporate
existence and good standing, organizational power and authority (as to the
execution, delivery and performance of the applicable Operative Documents), the
due authorization, execution, delivery and enforceability of the applicable
Operative Documents, no violation of, or conflict with, organizational documents
of the Borrower and the Guarantors, in each case, related to the entering into
and performance of the Operative Documents, solvency as of the Closing Date of
the Borrower and its subsidiaries on a consolidated basis after giving effect to
the Transactions, the creation and perfection of security interests in the
Collateral (subject to the limitations set forth in the preceding sentence),
Federal Reserve margin regulations, Patriot Act (as defined below), FCPA, OFAC
and laws applicable to sanctioned persons, the Investment Company Act and status
of the Facilities and the guarantees as senior debt (if applicable). Without
limiting the conditions precedent provided herein to funding the consummation of
the Acquisition with the proceeds of the Facilities, the Arrangers will
cooperate with you as reasonably requested in coordinating the timing and
procedures for the funding of the Facilities in a manner consistent with the
Acquisition Agreement. The provisions of this paragraph are referred to as the
“Limited Conditionality Provisions”.

 

Section 4.             Commitment Termination.

 

Each Commitment Party’s commitment hereunder and the other obligations set forth
in this Commitment Letter will terminate on the earliest of: (a) the
consummation of the Acquisition with or without the funding of any of the
Facilities, (b) March 22, 2016 and (c) the date the Acquisition Agreement is
terminated (such earliest date, the “Termination Date”).

 

Section 5.             Fees.

 

As consideration for our commitments and other obligations hereunder and our
agreement to perform the services described herein, you agree to pay (or to
cause to be paid) to us the fees set forth in this Commitment Letter and in the
fee letter dated the date hereof among the parties hereto (such fee letter, as
amended, amended and restated, supplemented or otherwise modified, the “Fee
Letter”). The terms of the Fee Letter are an integral part of Citi’s commitments
and other obligations hereunder and Citi’s agreement to perform the services
described herein and constitute part of this Commitment Letter for all purposes
hereof. Each of the fees described in this Commitment Letter and the Fee Letter
shall be nonrefundable when paid.

 

Section 6.             Indemnification.

 

The Borrower shall indemnify and hold harmless each Commitment Party, its
affiliates, and each Commitment Party’s and such affiliates’ respective
directors, officers, employees, agents,

 

 5 

 

  

trustees, representatives, attorneys, consultants and advisors (each, an
“Indemnified Person”) from and against any and all actual claims (including,
without limitation, shareholder actions), damages, losses, liabilities and
expenses (including, without limitation, reasonable and documented out-of-pocket
fees and disbursements of counsel but limited, in the case of legal fees and
disbursements, to one counsel to such Indemnified Persons, taken as a whole,
and, solely in the case of an actual or potential conflict of interest, one
additional counsel to each set of similarly affected Indemnified Persons, taken
as a whole (and, if reasonably necessary, (x) of one regulatory or specialty
counsel with respect to any material regulatory and/or other specialty areas and
(y) of one local counsel in any material jurisdiction, in each case, to all such
persons, taken as a whole and, solely in the case of any such actual or
potential conflict of interest, one additional counsel of the applicable type to
each set of similarly affected Indemnified Persons)), that may be incurred by or
asserted or awarded against any Indemnified Person (including, without
limitation, in connection with or relating to any investigation, litigation or
proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Commitment
Letter, the Fee Letter, the Acquisition Agreement or the Operative Documents,
the Transactions or the transactions contemplated hereby or thereby or any use
of the proceeds thereof (any of the foregoing, a “Proceeding”), except to the
extent such claim, damage, loss, liability or expense is (i) found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from (a) such Indemnified Person’s bad faith, gross negligence or willful
misconduct or (b) a material breach of the obligations of such Indemnified
Person under this Commitment Letter or (ii) the result of any Proceeding that is
not the result of an act or omission by you or any of your affiliates and that
is brought by an Indemnified Person against any other Indemnified Person (other
than any claims against any Commitment Party in its capacity or in fulfilling
its role as Arranger, administrative agent, collateral agent or any similar role
under the Facilities). In the case of an investigation, litigation or other
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, any of its affiliates, security holders or
creditors, an Indemnified Person or any other person, or an Indemnified Person
is otherwise a party thereto and whether or not the Transactions are
consummated.

 

In no event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings); provided that
nothing contained in this paragraph shall limit your indemnity and reimbursement
obligations for such damages awarded to third parties to the extent set forth in
the immediately preceding paragraph.

 

You agree that, without our prior written consent, neither you nor any of your
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under the indemnification provision of this
Commitment Letter (whether or not we or any other Indemnified Person is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.

 

The Borrower acknowledges that information and other materials relative to the
Operative Documents and the Transactions may be transmitted through the
Platform. No Indemnified Person will be liable to the Borrower or any of its
affiliates or any of its security holders or creditors for any damages arising
from the use by unauthorized persons of information or other materials sent
through the Platform that are intercepted by such persons, except to the extent
such liability is determined by a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Person’s bad
faith, gross negligence or willful misconduct.

 

 6 

 

  

Section 7.             Costs and Expenses.

 

The Borrower shall pay, or reimburse the Commitment Parties upon the earlier to
occur of (i) the Closing Date and (ii) the date of the termination or expiration
of the commitments under this Commitment Letter (and thereafter, if applicable,
on demand) for, all reasonable and documented out-of-pocket costs and expenses
incurred by the Commitment Parties in connection with the Facilities, the
Transactions and the preparation, negotiation, execution and delivery of this
Commitment Letter, the Fee Letter and the Operative Documents, including,
without limitation, reasonable costs associated with posting the Company
Information on the Platform and reasonable and documented fees, disbursements
and other charges of one primary counsel to the Commitment Parties and of a
single local counsel to the Commitment Parties in each material jurisdiction
(excluding any costs of in-house counsel), regardless of whether any of the
transactions contemplated hereby is consummated. The Borrower shall also pay all
reasonable and documented out-of-pocket costs and expenses of the Commitment
Parties (including, without limitation, the reasonable fees, disbursements and
other charges of one primary counsel to the Commitment Parties and (x) of one
regulatory or specialty counsel with respect to any material regulatory and/or
other specialty areas and (y) of a one local counsel to the Commitment Parties
in each material jurisdiction) incurred in connection with the enforcement of
any of their rights and remedies hereunder.

 

Section 8.             Confidentiality.

 

The Borrower agrees that this Commitment Letter and the Fee Letter are for its
confidential use only and that neither their existence nor the terms hereof or
thereof will be disclosed by it to any person other than its subsidiaries and
the officers, directors, employees, managers, members, partners, accountants,
attorneys and other advisors of the Borrower and its subsidiaries (the “Borrower
Representatives”), and then only on a confidential and “need to know” basis in
connection with the transactions contemplated hereby; provided, however, that
the Borrower may disclose this Commitment Letter and the contents hereof and,
solely pursuant to the following clauses (a)(i), (b) and (e), the Fee Letter and
the contents thereof: (a) as may be compelled in (i) a judicial or
administrative proceeding or in any proceeding or pursuant to the order of any
court or administrative agency or upon the request or demand of any regulatory
authority or (ii) as otherwise required by law or in any required filings with
the Securities and Exchange Commission and to the extent required by applicable
regulatory authorities or stock exchanges (but not the Fee Letter or the
contents thereof, except as part of generic disclosure of aggregate sources and
uses with respect to the Transactions); (b) to the Acquired Business and its
respective subsidiaries and controlling persons and the officers, directors,
employees, managers, members, partners, accountants, attorneys and other
advisors of any of the foregoing who are directly involved in the consideration
of this matter, in each case on a confidential and “need to know” basis in
connection with the transactions contemplated hereby (but not the Fee Letter or
the contents thereof, except as part of generic disclosure of aggregate sources
and uses with respect to the Transactions); (c) in syndication or other
marketing materials relating to the Facilities (but not the Fee Letter or the
contents thereof, except as part of generic disclosure of aggregate sources and
uses with respect to the Transactions); (d) to Moody’s and S&P on a confidential
basis (but not the Fee Letter or the contents thereof, except as part of generic
disclosure of aggregate sources and uses with respect to the Transactions); or
(e) with our prior written consent; and provided, further, that the Borrower may
disclose the Fee Letter, to the extent the Fee Letter has been redacted in a
manner acceptable to Citi with respect to the fees and the “Market Flex”
provisions, to the Acquired Business and its controlling persons and the
officers, directors, employees, managers, members, partners, accountants,
attorneys and other advisors of any of the foregoing who are directly involved
in the consideration of this matter, in each case on a confidential and “need to
know” basis in connection with the transactions contemplated hereby.

 

Each Commitment Party, on behalf of itself and its affiliates, agrees that it
will use all confidential information provided to it or its affiliates by or on
behalf of you hereunder solely for the

 

 7 

 

  

purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent any Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
otherwise as required by applicable law or regulation or as requested by a
governmental authority (in which case such Commitment Party, to the extent
permitted by law and except with respect to any audit or examination conducted
by bank accountants or any governmental bank authority exercising examination or
regulatory authority, agrees to inform you promptly thereof), (b) upon the
request or demand of any regulatory authority having jurisdiction over such
Commitment Party or any of its affiliates, (c) to the extent that such
information becomes publicly available other than by reason of disclosure by any
Commitment Party in violation of this paragraph, (d) to the extent that such
information is received by any Commitment Party from a third party that is not,
in each case to such Commitment Party’s knowledge, (i) in such third party’s
possession illegally or (ii) subject to confidentiality obligations to you, your
subsidiaries or the Acquired Business, (e) to the extent that such information
is independently developed by any Commitment Party, (f) to any of the Commitment
Parties’ affiliates and any of their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Facilities and are informed of the
confidential nature of such information, (g) to prospective Lenders,
participants or assignees of obligations under the Facilities, in each case who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph) or (h) for the purposes of establishing any
appropriate defense or in connection with the exercise of any rights or
remedies. The Commitment Parties’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Operative Documents upon the execution and delivery thereof and, in the
event the Operative Documents have not theretofore been executed and delivered,
shall expire on the date occurring 24 months after the date hereof.

 

You acknowledge that neither any of the Commitment Parties nor any of their
affiliates provide accounting, tax or legal advice. You further acknowledge that
the Commitment Parties and their affiliates may be providing debt financing,
equity capital or other services (including, without limitation, financial
advisory services) to other persons in respect of which you, the Acquired
Business and your and its respective affiliates may have conflicting interests
regarding the transactions described herein and otherwise. You also acknowledge
that none of the Commitment Parties or their affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by them from other
persons. As you know, the Commitment Parties and/or their affiliates are full
service securities firms engaged, either directly or through their affiliates,
in various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Commitment Parties and their respective
affiliates actively engage in commodities trading or may trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of the Borrower and other companies
which may be the subject of the arrangements contemplated by this Commitment
Letter for their own account and for the accounts of their customers and may at
any time hold long and short positions in such securities. The Commitment
Parties or their affiliates also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities of you, the Acquired Business or other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

 

In addition, the parties hereto acknowledge that you have retained Citi as
financial advisor (in such capacity, the “Financial Advisor”) in connection with
the Acquisition. The parties hereto agree not to assert any claim that could be
alleged based on any actual or potential conflicts of

 

 8 

 

  

interest that might be asserted to arise or result from, on the one hand, the
engagement of the Financial Advisor and, on the other hand, our and our
affiliates’ relationships with you as described and referred to herein.

 

Section 9.             Representations and Warranties.

 

Subject to Section 3 hereof, the accuracy of which shall not be a condition to
the commitments hereunder or the funding of the Facilities on the Closing Date,
the Borrower represents and warrants (which representation and warranty, in the
case of any information relating to the Acquired Business prior to the
Acquisition, is to the best of the Borrower’s knowledge) that (i) all written
information, other than Projections (as defined below), other forward-looking
information and information of a general economic or industry-specific nature,
that has been or will hereafter be made available to any of the Commitment
Parties, any Lender or any potential Lender by or on behalf of the Borrower or
any of its representatives in connection with the Transactions (the
“Information”) is and will be, when furnished, true and correct in all material
respects and does not and will not, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were or are made and (ii) all
financial projections, if any, that have been or will be prepared by or on
behalf of the Borrower and made available to any of the Commitment Parties, any
Lender or any potential Lender (the “Projections”) have been or will be prepared
in good faith based upon assumptions that are believed by you to be reasonable
at the time made and at the time the related financial projections are made
available (it being understood that such Projections are as to future events and
are not to be viewed as facts, that actual results during the period or periods
covered by any such Projections may differ significantly from the projected
results and that such differences may be material, that such Projections are
subject to significant uncertainties and contingencies many of which are beyond
your control, and that no assurance can be given that the projected results will
be realized). If, at any time from the date hereof until the later of the
Closing Date and the Syndication Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then you
agree to (or, with respect to any such Information or Projections relating to
the Acquired Business or its operations or assets, use your commercially
reasonable efforts to cause the Acquired Business to) promptly supplement the
Information and/or Projections so that (with respect to Information or
Projections relating to the Acquired Business or its operations or assets, to
the best of your knowledge; and if otherwise, without qualification) the
representations and warranties contained in this paragraph remain true and
correct in all material respects under those circumstances.

 

In arranging and syndicating the Facilities, the Commitment Parties will be
entitled to use, and to rely on the representations and warranties in the
preceding paragraph relating to, any information furnished to us by or on behalf
of the Borrower and its affiliates without responsibility for independent
verification thereof.

 

Section 10.           Assignments.

 

The Borrower may not assign or delegate any of its rights or obligations under
this Commitment Letter or the Fee Letter without our prior written consent, and
any attempted assignment without such consent shall be null and void. No
Commitment Party may assign or delegate any of its rights or obligations under
this Commitment Letter or its commitment hereunder (except to one or more of its
affiliates) other than as expressly permitted hereunder without the Borrower’s
prior written consent; provided that any assignments to an affiliate will not
relieve a Commitment Party from any of its obligations hereunder unless and
until such affiliate shall have funded the portion of the commitment so
assigned.

 

 9 

 

  

Section 11.           Amendments.

 

Neither this Commitment Letter nor the Fee Letter may be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each party hereto or thereto, as applicable.

 

Section 12.           Governing Law, Etc.

 

This Commitment Letter (and any claim, controversy or dispute arising under or
related to any of the foregoing, whether based on contract, tort or otherwise)
shall be governed by, and construed in accordance with, the law of the State of
New York, without giving effect to any conflicts of law principles which would
result in the application of the laws of another state; provided, however, that
(A) the interpretation of the definition of “Material Adverse Effect” (as
defined in the Acquisition Agreement) (and whether or not a Material Adverse
Effect has occurred), (B) the determination of the accuracy of any Acquired
Business Representation and whether as a result of any inaccuracy thereof you
have the right (without regard to any notice requirement) to terminate your
obligations (or to refuse to consummate the Acquisition) under the Acquisition
Agreement and (C) the determination of whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement (in each
case without regard to the principles of conflicts of laws thereof, to the
extent the same are not mandatorily applicable by statute and would require or
permit the application of the law of another jurisdiction), in each case, shall
be governed by, and construed in accordance with, the laws of the State of
Maryland.

 

Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter, the Fee Letter, the
Operative Documents, the transactions contemplated hereby or thereby or the
actions of the parties hereto or any of their affiliates in the negotiation,
performance or enforcement of this Commitment Letter, the Fee Letter or the
Operative Documents.

 

Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of any state or federal court sitting in The City of New
York, Borough of Manhattan, over any suit, action or proceeding arising out of
or relating to this Commitment Letter, the Fee Letter, the Operative Documents,
the transactions contemplated hereby or thereby or the actions of the parties
hereto or thereto or any of their affiliates in the negotiation, performance or
enforcement of this Commitment Letter, the Fee Letter or the Operative
Documents, and agrees that all claims in respect of any such action or
proceeding shall be brought, heard and determined only in such New York State
court or, to the extent permitted by law, in such federal court. Service of any
process, summons, notice or document by registered mail addressed to any such
party shall be effective service of process against such person for any suit,
action or proceeding brought in any such court. Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum. A
final judgment in any such suit, action or proceeding brought in any such court
may be enforced in any other courts to whose jurisdiction such party is or may
be subject by suit upon judgment.

 

Section 13.           Payments.

 

All payments under this Commitment Letter and the Fee Letter will, except as
otherwise provided herein, be made in U.S. Dollars in New York, New York.

 

 10 

 

  

To the fullest extent permitted by law, the Borrower will make all payments
under this Commitment Letter and the Fee Letter regardless of any defense or
counterclaim, including, without limitation, any defense or counterclaim based
on any law, rule or policy which is now or hereafter promulgated by any
governmental authority or regulatory body and which may adversely affect the
Borrower’s obligation to make, or the right of the Commitment Parties to
receive, such payments.

 

Section 14.           Miscellaneous.

 

This Commitment Letter and the Fee Letter contain the entire agreement between
the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto. Section headings herein are
for convenience only and are not a part of this Commitment Letter. This
Commitment Letter and the Fee Letter are solely for the benefit of the parties
hereto and thereto (and Indemnified Persons, to the extent set forth in Section
6), and no other person shall acquire or have any rights under or by virtue of
this Commitment Letter or the Fee Letter. This Commitment Letter is not intended
to create a fiduciary relationship among the parties hereto, and the Borrower
waives, to the fullest extent permitted by law, any claims it may have against
any of the Commitment Parties or any of their affiliates for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the transactions
contemplated by this Commitment Letter and agrees that none of the Commitment
Parties or any of their affiliates shall have any liability (whether direct or
indirect) to the Borrower in respect of such a fiduciary duty claim or to any
person asserting such a fiduciary duty claim on behalf of or in right of the
Borrower. Any and all services to be provided by any of the Commitment Parties
hereunder may be performed, and any and all rights of any of the Commitment
Parties hereunder may be exercised, by or through any of such Commitment Party’s
affiliates and branches and, in connection with the provision of such services,
each Commitment Party may exchange with such affiliates and branches information
concerning the Borrower and the other companies that may be the subject of the
transactions contemplated by this Commitment Letter and, to the extent so
employed, such affiliates and branches shall be entitled to the benefits
afforded to the Commitment Parties hereunder, subject to the confidentiality
provisions herein.

 

The indemnification, compensation, reimbursement, sharing of information,
absence of fiduciary relationships, jurisdiction, governing law, venue, service
of process, waiver of jury trial, syndication, market flex and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether the Operative Documents shall be executed and
delivered and notwithstanding the termination or expiration of this Commitment
Letter or the Commitment Parties’ commitments hereunder; provided that your
obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance to be provided in connection with the syndication
thereof (including supplementing and/or correcting Information and Projections)
prior to the Syndication Date and (b) confidentiality) shall automatically
terminate and be superseded by the provisions of the Operative Documents upon
the initial funding thereunder, in each case solely to the extent covered
thereby with retroactive application to the date hereof.

 

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies the borrower and each guarantor under the Operative
Documents, which information includes the name, address and tax identification
number and other customary information regarding any such borrower or guarantor
that will allow us and the other Lenders to identify any such borrower or
guarantor in accordance with the Patriot Act. We and the other Lenders may also
request corporate formation documents, or other forms of identification, to
verify the information provided. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to each Lender. The Borrower
hereby acknowledges and agrees that the Commitment Parties shall be permitted to
share any or all such information with the Lenders.

 

 11 

 

  

If any term, provision, covenant or restriction contained in this Commitment
Letter is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

This Commitment Letter may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile or electronic (pdf) transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning executed counterparts to this Commitment Letter and the Fee Letter to
Mr. Stuart N. Berman (on behalf of the Commitment Parties), Citibank, N.A., 730
Veterans Memorial Highway, Hauppauge, New York 11788 (or by electronic (pdf)
transmission to stuart.n.berman@citi.com) at or before 11:59 p.m. (New York City
time) on November 29, 2015. If you do not return such executed counterparts
prior to the date and time provided above, the commitment and other obligations
of the Commitment Parties set forth in this Commitment Letter will automatically
terminate. Please arrange for the executed originals to follow by next-day
courier.

 

[Signature Pages Follow]

 

 12 

 

   

  Very truly yours,       CITIBANK, N.A.       By: /s/ Stuart N. Berman    
Name: Stuart N.  Berman     Title: Vice President

 

[Signature Page to Commitment Letter]

 

 

 

 

 

ACCEPTED and agreed to as of the date

first written above:

 

COMTECH TELECOMMUNICATIONS CORP.       By: /s/ Stanton D. Sloane     Name:
Stanton D. Sloane     Title: President and Chief Executive Officer  

 

[Signature Page to Commitment Letter]

 

 

  

Exhibit A
to
Commitment Letter

 

Transactions Description

 

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit A is attached or in the
other Exhibits to such letter agreement, as applicable. The following
transactions are referred to herein collectively as the “Transactions”.

 

1.The Borrower will obtain new senior secured credit facilities, comprised of
(i) a senior secured term loan “A” credit facility in an aggregate principal
amount of up to $250,000,000 with the terms set forth in Exhibit B to the
Commitment Letter (the “Term Loan Facility”) and (ii) a senior secured revolving
credit facility in an aggregate principal amount of up to $150,000,000 with the
terms set forth in Exhibit B to the Commitment Letter (the “Revolving Credit
Facility” and, together with the Term Loan Facility, the “Facilities”).

 

2.The Borrower will use the proceeds of the Term Loan Facility, up to
$110,000,000 of the proceeds of loans under the Revolving Credit Facility and
cash on hand at the Borrower and/or the Acquired Business for the purpose of (i)
financing the acquisition by the Borrower or one of its wholly-owned
subsidiaries of 100% of the equity interests of a company previously identified
to us as “Typhoon” (together with its subsidiaries, the “Acquired Business”)
pursuant to the Agreement and Plan of Merger, dated as of the date hereof by and
among the Borrower, Typhoon Acquisition Corp., a Maryland corporation and a
wholly owned subsidiary of the Borrower (“Merger Sub”), and Typhoon (together
with all schedules, exhibits and annexes thereto, the “Acquisition Agreement”),
(ii) repaying in full all outstanding indebtedness for borrowed money of the
Acquired Business (or, in the case of the 7.75% Convertible Senior Notes due
2018 issued by Typhoon (the “Existing Typhoon Notes”), on the Closing Date (a)
issuing an irrevocable notice of redemption for all such notes and (b)
depositing funds with the indenture trustee for such notes sufficient to redeem
them in full thirty days thereafter and to satisfy and discharge the governing
indenture), (iii) repaying in full any and all outstanding indebtedness for
borrowed money of the Borrower and its subsidiaries, including repaying in full
any and all indebtedness, and terminating all commitments, under the Borrower’s
existing secured revolving credit facility (as amended, amended and restated,
supplemented or otherwise modified through the date hereof, the “Existing Credit
Agreement”) (provided that letters of credit outstanding as of the Closing Date
that were issued by Citi under the Existing Credit Agreement will be deemed
issued by Citi under the Revolving Credit Facility pursuant to the terms of the
Operative Documents) and (iv) paying the fees, costs and expenses referred to
below (and each of the foregoing will be consummated on the Closing Date).
Pursuant to the Acquisition Agreement, Merger Sub will commence a tender offer
(the “Tender Offer”) to purchase all the equity interests of a company
previously identified to us as “Typhoon” for aggregate cash consideration as
provided in the Acquisition Agreement and consummate a short-form merger
pursuant to 3-106.1 of the Maryland General Corporation Law, as amended (the
“Merger”; the acquisition of 100% of the equity interests of “Typhoon” pursuant
to the Tender Offer and the Merger is referred to as the “Acquisition”). Without
limiting paragraph 1 of Exhibit C hereof, it is agreed that the cash purchase
price to be provided for by the Acquisition Agreement will not exceed $5.00 per
share.

 

3.The Borrower will pay all fees, costs and expenses incurred in connection with
the foregoing transactions.

 

 A-1 

 

  

Exhibit B
to
Commitment Letter

 

Comtech Telecommunications Corp.
$250,000,000 Senior Secured Term Loan A Facility
$150,000,000 Senior Secured Revolving Credit Facility
Summary of Principal Terms and Conditions

 

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit B is attached or in the
other Exhibits to such letter agreement, as applicable.

 

Borrower:  

Comtech Telecommunications Corp., a Delaware corporation (the “Borrower”).

 

Administrative Agent and Collateral Agent:  

Citi will act as sole administrative agent and collateral agent (in such
capacities, the “Agent”) for a syndicate of banks, financial institutions,
investors and other lenders but excluding any Disqualified Lenders (together
with the Initial Lenders, the “Lenders”), and will perform the duties
customarily associated with such roles.

 

Arranger:  

Citi, together with any other bookrunner or lead arranger appointed pursuant to
the Commitment Letter, will act as joint bookrunner and joint lead arranger
(collectively, in such capacities, the “Arrangers”) for the Facilities (as
defined below), and will perform the duties customarily associated with such
roles.

 

Facilities:  

(A) A senior secured term loan “A” facility in an aggregate principal amount of
$250,000,000 (the “Term Loan Facility”).

 

   

(B) A senior secured revolving credit facility in an aggregate principal amount
of $150,000,000 (the “Revolving Credit Facility” and, together with the Term
Loan Facility, the “Facilities”), of which up to an aggregate amount to be
agreed upon will be available through a subfacility in the form of standby or
trade letters of credit.

 

Purpose:  

(A) The proceeds of the Term Loan Facility will be used by the Borrower on the
Closing Date to (i) partially finance the Acquisition and (ii) to repay in full
certain outstanding indebtedness, including, in each of the above cases, the
payment of fees, costs and expenses in connection therewith.

 

    (B) On the Closing Date, up to $110,000,000 of proceeds of loans under the
Revolving Credit Facility will be used by the Borrower to partially finance the
Acquisition, including the payment of fees, costs and expenses in connection
therewith, and thereafter, the proceeds of loans under the Revolving Credit
Facility will be used by the Borrower from time to time for working capital and
general

 

 B-1 

 

  

    corporate purposes.          

(C) Letters of credit will be used solely to support payment obligations
incurred in the ordinary course of business by the Borrower and its
subsidiaries, including replacing or backstopping any existing letters of credit
outstanding on the Closing Date under the Existing Credit Agreement.

 

Letters of Credit:   Letters of credit under the Revolving Credit Facility will
be issued by Citi (the “Issuing Bank”) (and letters of credit outstanding as of
the Closing Date that were issued by Citi under the Existing Credit Agreement
will be deemed issued by the Issuing Bank under the Revolving Credit
Facility).  Each letter of credit shall expire not later than the earlier of
(a) 12 months after its date of issuance and (b) the fifth business day prior to
the final maturity of the Revolving Credit Facility; provided, however, that any
letter of credit may provide for automatic renewal thereof for additional
periods of up to 12 months (which in no event shall extend beyond the date
referred to in clause (b) above).           Drawings under any letter of credit
shall be reimbursed by the Borrower no later than 1:00 p.m. (New York City time)
on the first business day following a drawing.  To the extent that the Borrower
does not reimburse the Issuing Bank when required, the Lenders under the
Revolving Credit Facility will be irrevocably obligated to reimburse the Issuing
Bank pro rata based upon their respective Revolving Credit Facility commitments.
          All letters of credit shall be denominated in U.S. dollars, and the
issuance of all letters of credit shall be subject to the customary procedures
of the applicable Issuing Bank.       Availability:  

(A) The full amount of the Term Loan Facility must be drawn in a single drawing
on the Closing Date. Amounts borrowed under the Term Loan Facility and repaid
may not be reborrowed.

 

   

(B) Loans under the Revolving Credit Facility in an amount not to exceed
$110,000,000 will be available on the Closing Date. After the Closing Date and
at any time prior to the final maturity of the Revolving Credit Facility, loans
under the Revolving Credit Facility will be available, in minimum principal
amounts and upon notice to be agreed upon. Amounts repaid under the Revolving
Credit Facility may be reborrowed within the foregoing limits, subject to
satisfaction of applicable conditions.

 

Maturity and Amortization:   (A) The Term Loan Facility will mature on the date
that is five years after the Closing Date (the “TL Maturity Date”). The Term
Loan Facility will amortize (i) for the first year following the Closing Date,
in equal quarterly installments in an aggregate annual amount equal to 5.00% of
the initial aggregate principal amount of the Term Loan Facility, (ii) for the
second year following the

 

 B-2 

 

  

    Closing Date, in equal quarterly installments in an aggregate annual amount
equal to 7.50% of the initial aggregate principal amount of the Term Loan
Facility, and (iii) for each year thereafter, in equal quarterly installments in
an aggregate annual amount equal to 10.00% of the initial aggregate principal
amount of the Term Loan Facility, with the balance due on the TL Maturity Date.
          (B) The Revolving Credit Facility will mature and the commitments
thereunder will terminate on the date that is five years after the Closing Date.
      Uncommitted Incremental Facilities:  

None.

      Guarantees:   All obligations of the Borrower under the Facilities and
under any interest rate protection or other hedging arrangements entered into
with the Agent, an Arranger or an entity that is a Lender at the time of such
transaction or any cash management arrangements established with any such person
(collectively, “Hedging/Cash Management Arrangements”) (other than Excluded Swap
Obligations (as defined below)) will be unconditionally guaranteed on a joint
and several basis and on a senior secured first lien basis (the “Guarantees”) by
each direct or indirect subsidiary of the Borrower (whether owned on the Closing
Date or formed or acquired thereafter) (the “Guarantors”), in each case subject
to customary exceptions and limitations to be mutually agreed; provided that (i)
immaterial subsidiaries (to be defined in a customary manner), (ii) any
subsidiary of the Borrower that is not wholly owned and is prohibited by the
terms of applicable shareholder documents or otherwise from providing a
Guarantee, (iii) not-for-profit subsidiaries, (iv) any direct or indirect
subsidiary of the Borrower that (a) is a “controlled foreign corporation” as
defined in Section 957 of the Internal Revenue Code of 1986, as amended (a
“CFC”), (b) has no material assets other than equity interests in one or more
foreign subsidiaries of the Borrower that are CFCs or (c) is a domestic
subsidiary of a foreign subsidiary of the Borrower that is a CFC (which foreign
subsidiary was acquired pursuant to a permitted acquisition and which domestic
subsidiary did not become a subsidiary of such foreign subsidiary in
anticipation of such acquisition) and (v) other subsidiaries to the extent the
provision of a guarantee is prohibited by applicable law, rule or regulation or
by any contractual obligation existing on the Closing Date (or, if later, on the
date such subsidiary is acquired (and in each case not established in
anticipation thereof)) from providing the Guarantees or that would require
governmental (including regulatory) consent, approval, license or authorization
to provide such Guarantees (unless such consent, approval, license or
authorization has been received (it being agreed that the Borrower shall use
commercially reasonable efforts to obtain any such consent, approval, license,
or authorization)) shall not be required to be Guarantors.

 

 B-3 

 

  

   

“Excluded Swap Obligations” means any obligation of any Guarantor to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (a “Swap”),
if, and to the extent that, all or a portion of the guarantee by such Guarantor
of, or the grant by such Guarantor or the Borrower of a security interest to
secure, such Swap (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof).

 

Security:  

Subject to the limitations set forth below in this section and, on the Closing
Date, the Limited Conditionality Provisions, all obligations of the Borrower
under the Facilities, the Guarantees, and any Hedging/Cash Management
Arrangements will be secured on a first-priority basis by substantially all the
assets of the Borrower and each Guarantor, whether owned on the Closing Date or
thereafter acquired (collectively, the “Collateral”), including but not limited
to: (a) a perfected first-priority pledge of all the equity interests held by
the Borrower or any Guarantor (which pledge, in the case of any foreign
subsidiary, shall be limited to 100% of the non-voting equity interests (if any)
and 65% of the voting equity interests of such foreign subsidiary) and
(b) perfected first-priority security interests in, and mortgages on,
substantially all tangible and intangible assets of the Borrower and each
Guarantor (including but not limited to accounts receivable, inventory,
equipment, general intangibles, investment property, intellectual property,
material fee-owned real property, cash, deposit and securities accounts,
commercial tort claims, letter of credit rights, intercompany notes and proceeds
of the foregoing), in each case subject to customary exceptions to be mutually
agreed.

 

    All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Agent (and, in the case of material fee-owned real property, by customary items
such as satisfactory title insurance and surveys) and consistent with the
Documentation Principles, and none of the Collateral shall be subject to any
other liens, subject to customary and limited exceptions to be mutually agreed.
      Mandatory Prepayments:   Loans under the Term Loan Facility shall be
prepaid with (a) 100% of the net cash proceeds of all non-ordinary course asset
sales or other dispositions of property by the Borrower and its subsidiaries
(including proceeds from the sale of equity securities of any subsidiary and
insurance and condemnation proceeds) in excess of an amount to be agreed and
subject to customary exceptions and customary reinvestment provisions to be
agreed upon and (b) 100% of the net cash proceeds of issuances, offerings or
placements of debt of the Borrower and its subsidiaries, excluding debt
permitted

 

 B-4 

 

  

   

to be incurred under the Operative Documents. Additionally, 50% of the net cash
proceeds from any equity issuances by the Borrower shall be used to prepay loans
under the Term Loan Facility (and thereafter, to repay any amounts drawn under
the Revolving Credit Facility).

 

The above described mandatory prepayments shall be applied pro rata to reduce
the remaining scheduled principal payments under the Term Loan Facility (and
thereafter, to repay any amounts drawn under the Revolving Credit Facility).

 

Voluntary Prepayments/ Reductions in Commitments:  

Voluntary prepayments of borrowings under the Facilities and voluntary
reductions of the unutilized portion of the Revolving Credit Facility
commitments may be made at any time, on three business days’ notice in the case
of a prepayment of LIBOR Loans, or one business day’s notice in the case of a
prepayment of Base Rate Loans, without premium or penalty, in minimum principal
amounts to be agreed; provided that voluntary prepayments of LIBOR Loans made on
a date other than the last day of an interest period applicable thereto shall be
subject to customary breakage costs. Each voluntary prepayment of loans under
the Term Loan Facility shall be applied to the remaining installments under the
Term Loan Facility as directed by the Borrower.

 

Interest Rates:  

At the Borrower’s option, loans under the Facilities may be maintained from time
to time as (x) “Base Rate Loans”, which shall bear interest at the Base Rate in
effect from time to time plus the Applicable Margin or (y) “LIBOR Loans”, which
shall bear interest at the London interbank offered rate for U.S. dollars
(adjusted for statutory reserve requirements) as determined by the Agent for the
respective interest period (which, if negative, shall be deemed to be 0.00%)
plus the Applicable Margin.

 

    “Applicable Margin” shall mean the applicable percentage per annum based on
the Borrower’s total net leverage ratio as set forth in the pricing grid set
forth below; provided that, prior to the delivery by the Borrower to the Agent
of its financial statements for the first full fiscal quarter of the Borrower
completed after the Closing Date, the “Applicable Margin” shall mean a
percentage per annum equal to (i) 3.25%, in the case of loans maintained as
LIBOR Loans and (ii) 2.25%, in the case of loans maintained as Base Rate Loans:

 

Level  Total Net
Leverage
Ratio  Applicable
Margin for
LIBOR Loans   Applicable
Margin for
Base Rate
Loans  I  ≥ 3.50x   3.75%   2.75% II  < 3.50x but ≥ 3.00x   3.25%   2.25% III  <
3.00x but ≥    2.75%   1.75%

 

 

 B-5 

 

  



      2.50x           IV  < 2.50x   2.25%   1.25%

 

   

“Base Rate” shall mean the highest of (x) the rate that the Agent announces from
time to time as its prime lending rate, as in effect from time to time, (y) 1/2
of 1% in excess of the federal funds effective rate, and (z) the London
interbank offered rate for U.S. dollars for an interest period of one month
(adjusted for statutory reserve requirements) plus 1.00%; provided that in no
case shall the Base Rate be less than 0.00% per annum.

 

   

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
applicable Lenders, 12 months, shall be available in the case of LIBOR Loans.

 

   

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and, if applicable,
any fees shall be based on a 360-day year and actual days elapsed (or, in the
case of Base Rate Loans determined by reference to the prime lending rate, a
365/366-day year and actual days elapsed).

 

Commitment Fees:   A commitment fee based on the Borrower’s total net leverage
ratio as set forth in the pricing grid set forth below (provided that, prior to
the delivery by the Borrower to the Agent of its financial statements for the
first full fiscal quarter of the Borrower completed after the Closing Date, the
commitment fee will be equal to 0.45% per annum) will be payable on the undrawn
portion of the commitments in respect of the Revolving Credit Facility, payable
quarterly in arrears after the Closing Date and upon the termination of the
commitments thereunder, calculated from the Closing Date based on the actual
number of days elapsed over a 360-day year.  Such commitment fees shall be
distributed to the Lenders participating in the Revolving Credit Facility pro
rata in accordance with the amount of each such Lender’s Revolving Credit
Facility commitment.

 

Level  Total Net
Leverage
Ratio  Commitment Fee  I  ≥ 3.50x   0.50% II  < 3.50x but ≥ 3.00x   0.45% III  <
3.00x but ≥ 2.50x   0.40%

 

 

 B-6 

 

  



IV  < 2.50x   0.35%

 

      Letter of Credit Fees:  

A per annum fee equal to the Applicable Margin for LIBOR Loans under the
Revolving Credit Facility will accrue on the aggregate face amount of
outstanding letters of credit under the Revolving Credit Facility, payable in
arrears at the end of each quarter and upon the termination of the Revolving
Credit Facility, in each case for the actual number of days elapsed over a
360-day year. Such fees shall be distributed to the Lenders participating in the
Revolving Credit Facility pro rata in accordance with the amount of each such
Lender’s Revolving Credit Facility commitment. In addition, the Borrower shall
pay to the Issuing Bank, for its own account, (a) a fronting fee equal to 0.125%
per annum of the aggregate face amount of outstanding letters of credit, payable
in arrears at the end of each quarter and upon the termination of the Revolving
Credit Facility, calculated based upon the actual number of days elapsed over a
360-day year, and (b) customary issuance and administration fees.

 

Default Interest:  

Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any loan, 2.00% plus the rate otherwise applicable to such loan or
(ii) in the case of any other amount, 2.00% plus the rate applicable to Base
Rate Loans under the Term Loan Facility. Such interest shall be payable on
demand.

 

Conditions Precedent to Initial Borrowings:   The initial borrowing under the
Facilities will be subject solely to the Funding Conditions.       Conditions
Precedent to Borrowings after the Closing Date:   Each borrowing under the
Revolving Credit Facility after the Closing Date will be subject to satisfaction
of the following conditions precedent:  (i) all of the representations and
warranties in the Operative Documents shall be true and correct in all material
respects (or in all respects, if qualified by materiality) as of the date of
such borrowing, (ii) no default or event of default shall have occurred and be
continuing or would result from such borrowing and (iii) delivery of a customary
borrowing notice.       Documentation:   The Operative Documents shall be
negotiated in good faith and shall be consistent with this Commitment Letter and
the Fee Letter and, except as otherwise provided herein or in the Fee Letter,
shall contain such other terms as the Borrower and Arrangers mutually agree; it
being understood and agreed that the Operative Documents shall (i) not include
any conditions to the availability and initial funding of the Facilities on the
Closing Date other than the Funding Conditions, (ii) give due regard to the
definitive credit documents for a precedent transaction for a comparable
borrower to be mutually and reasonably agreed, with modifications to reflect
prevailing market conditions and the operational and strategic requirements of
the Borrower and its subsidiaries in light of their

 

 B-7 

 

  

    size, industries and practices, and to reflect changes in law or accounting
standards or cure mistakes or defects, (iii) contain administrative agency and
other miscellaneous related administration provisions customary for the Agent
and (iv) give effect to the Limited Conditionality Provisions and this paragraph
(collectively, the “Documentation Principles”).       Representations and
Warranties:   Usual and customary for facilities and transactions of this type,
including: organization and powers; authorization and enforceability;
governmental approvals and no conflicts (including no creation of liens);
accuracy of financial statements; no material adverse change; payment of taxes;
ownership of properties and possession under leases; intellectual property;
absence of any actual or threatened actions, suits or proceedings and compliance
with environmental laws; compliance with law, material agreements or
instruments; compliance with anti-terrorism and money laundering laws and
regulations and laws applicable to sanctioned persons, Office of Foreign Assets
Protection Act (“OFAC”) and the Foreign Corrupt Practices Act (“FCPA”);
inapplicability of the Investment Company Act of 1940; Federal Reserve
regulations; payment of taxes; compliance with ERISA; accuracy of confidential
information memorandum and other information; subsidiaries; insurance coverage;
labor matters; solvency and validity and perfection and priority of security
interests in the Collateral, in each case, subject to customary qualifications,
standards, thresholds and other exceptions for materiality and “baskets”
consistent with the Documentation Principles.  Additionally, such
representations and warranties related to Collateral matters shall be drafted in
a manner to give effect to the Limited Conditionality Provisions.      
Affirmative Covenants:   Usual and customary for facilities and transactions of
this type, including: delivery of audited annual consolidated and consolidating
financial statements for the Borrower, unaudited quarterly consolidated and
consolidating financial statements for the Borrower and other financial
information and other information, including information required under the
PATRIOT Act; delivery of notices of default, litigation, material adverse
change, ERISA events and other material matters; delivery of periodic
certifications and updates regarding Guarantees and Collateral; maintenance of
corporate existence and rights; payment and performance of obligations;
maintenance of properties in good working order; maintenance of satisfactory
insurance; notice of casualty and condemnation events; maintenance and
inspection of books and properties; compliance with laws (including OFAC and
FCPA); maintenance of policies and procedures for compliance with OFAC, FCPA,
and other anti-terrorism and money laundering laws and laws applicable to
sanctioned persons; use of proceeds and letters of credit; payment of taxes; and
additional subsidiaries and further assurances, in each case, subject to
customary qualifications, standards, thresholds and other exceptions for
materiality and

 

 B-8 

 

  

    “baskets” consistent with the Documentation Principles.       Negative
Covenants:   Usual and customary for facilities and transactions of this type,
including: limitations on debt and preferred stock; limitations on liens;
limitations on mergers, consolidations, liquidations and dissolutions and
limitations on changes in business conducted; limitations on investments, loans,
advances, guarantees and acquisitions; limitations on asset sales; limitations
on sale-and-leaseback transactions; limitations on hedging arrangements;
limitations on dividends or other distributions on capital stock, redemptions
and repurchases of capital stock and prepayments, redemptions and repurchases of
junior debt; limitations on transactions with affiliates; limitations on
restrictions on liens and other restrictive agreements; limitations on
amendments of junior debt agreements and organizational documents and limitation
on changes in the fiscal year, in each case, subject to customary
qualifications, standards, thresholds and other exceptions for materiality and
“baskets” consistent with the Documentation Principles.  Without limiting the
foregoing, it is agreed that the limitation on dividends covenant will contain a
basket that will permit the Borrower to make ordinary quarterly dividend
payments in cash to its common stockholders in an aggregate amount not to exceed
$6,250,000 per quarter (the “Quarterly Dividend Basket”), so long as no default
or event of default has occurred or is continuing or would result therefrom and
the Borrower is in pro forma compliance with the financial maintenance covenants
described below.  The Quarterly Dividend Basket shall be increased in an amount
equal to the product of (x) $0.30 times (y) the number of shares of common stock
issued (including exercise of stock option awards) by the Borrower after the
Closing Date in exchange for cash proceeds; provided that the Quarterly Dividend
Basket shall in no event exceed an amount to be agreed.  Notwithstanding the
foregoing, from the Closing Date until the six month anniversary of the Closing
Date, the Quarterly Dividend Basket shall be equal to $5,000,000 for each of (I)
the period from the Closing Date to the three month anniversary of the Closing
Date and (II) the period from the three month anniversary of the Closing Date to
the six month anniversary of the Closing Date, subject to increases in
accordance with the immediately preceding sentence.  In addition and without
limiting the foregoing, from and after the six month anniversary of the Closing
Date, the Borrower shall not be permitted to make dividends if, after giving
effect to such dividend, the Borrower has a total net leverage ratio that is
greater than 0.25x less than the maximum total net leverage ratio then
applicable pursuant to the Leverage Ratio Covenant described below.      
Financial Maintenance Covenants:   With respect to the Facilities, the Operative
Documents will include (i) a maximum total net leverage ratio financial
maintenance covenant requiring the Borrower to maintain a maximum total net
leverage ratio of no greater than (a) initially, 4.00:1.00 and (b)

 

 B-9 

 

  

   

thereafter, such lower ratios as provided for in a step-down grid to be set
forth in the Operative Documents (the “Leverage Ratio Covenant”) and (ii) a
minimum fixed charge coverage ratio maintenance covenant requiring the Borrower
to maintain a minimum fixed charge coverage ratio of at least 1.25:1.00 (the
“FCCR Covenant”).

 

For purposes of calculating the “total net leverage ratio” under the Operative
Documents, unrestricted cash and cash equivalents held by the Borrower or a
Guarantor in accounts over which the Agent has a perfected first priority
security interest, in an amount not to exceed $50,000,000, will be netted
against indebtedness.

 

For purposes of calculating the “fixed charge coverage ratio” under the
Operative Documents, fixed charges will exclude dividends paid by the Borrower
only if, on a pro forma basis after giving effect to all such dividend payments,
the Borrower holds at least $50,000,000 in unrestricted cash and cash
equivalents in accounts over which the Agent has a perfected first priority
security interest.

 

Each of the Leverage Ratio Covenant and the FCCR Covenant will be tested
quarterly on the last day of each fiscal quarter commencing with the last day of
the first full fiscal quarter ended after the Closing Date.

      Events of Default:   Usual and customary for facilities and transactions
of this type, including: nonpayment of principal, interest, fees or other
amounts; inaccuracy of representations and warranties; violation of covenants;
cross default and cross acceleration to other material indebtedness; voluntary
and involuntary bankruptcy or insolvency proceedings; inability to pay debts as
they become due; material judgments; ERISA events; actual (or assertion by the
Borrower or a Guarantor in writing of the) invalidity of security documents or
Guarantees; and Change in Control (to be defined in a customary manner), in each
case, with customary qualifications, grace periods, standards, thresholds and
other exceptions for materiality and “baskets” consistent with the Documentation
Principles.       Voting:   Amendments and waivers of the Operative Documents
will require the approval of Lenders holding more than 50% of the aggregate
amount of the extensions of credit and unused commitments under the Facilities,
except that (a) the consent of each Lender adversely affected thereby shall be
required with respect to, among other things, (i) increases or non-pro rata
reductions in commitments, (ii) reductions or forgiveness of principal, interest
or fees, (iii) extensions of scheduled amortization, final maturity or
reimbursement dates or postponement of any payment dates, (iv) changes that
impose any additional restriction on such Lender’s ability to assign any of its
rights or obligations and (v) changes to the pro rata sharing provisions, (b)
the consent of Lenders holding more than 50% of the aggregate amount of the
extensions of credit and unused commitments under any class of the Facilities
shall be

 

 B-10 

 

  

    required with respect to any amendment or waiver that by its terms adversely
affects the rights of such class in respect of payments or Collateral in a
manner different than such amendment or waiver affects the other class and (c)
the consent of 100% of the Lenders shall be required with respect to (i)
modifications to any of the voting percentages and (ii) releases of all or
substantially all the Collateral or material Guarantees (other than in
connection with any sale of Collateral or the relevant Guarantor permitted by
the Operative Documents). The consent of the Agent or Issuing Bank shall be
required with respect to amendments and waivers affecting its rights or duties.
     

Cost and Yield Protection:

 

  Usual for facilities and transactions of this type, including customary tax
gross-up provisions.       Assignments and Participation:  

The Lenders will be permitted to assign all or a portion of their loans and
commitments with the consent of (a) the Borrower (unless an event of default has
occurred and is continuing or such assignment is to a Lender, an affiliate of a
Lender or an Approved Fund (to be defined in a customary manner)); provided that
consent of the Borrower (if required) shall be deemed to have been given if the
Borrower has not responded within ten business days of a request for such
consent, (b) the Agent (unless such assignment is an assignment of a loan under
the Term Loan Facility to a Lender, an affiliate of a Lender or an Approved
Fund) and (c) each Issuing Bank (unless such assignment is an assignment of a
loan under the Term Loan Facility), in each case which consent shall not be
unreasonably withheld. Each assignment (except to other Lenders or their
affiliates) will be in a minimum amount of (a) $1,000,000 in respect of loans
and commitments under the Revolving Credit Facility and (b) $1,000,000 in
respect of loans and commitments under the Term Loan Facility, unless otherwise
agreed by the Borrower (unless an event of default has occurred and is
continuing) and the Agent. The Agent will receive a processing and recordation
fee of $3,500, payable by the assignor and/or the assignee, with each
assignment. Assignments will be by novation and will be required to be pro rata
among the Facilities.

 

The Lenders will be permitted to sell participations in loans and commitments
without restriction. Participants shall have the same benefits as the Lenders
with respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to matters that require the consent of all Lenders
or all affected Lenders.

 

Pledges of loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facilities only upon
request.

      Expenses and Indemnification:   All reasonable and documented
out-of-pocket costs and expenses of the Agent and its affiliates associated with
the syndication of the Facilities, the Transactions, the preparation,
negotiation, execution,

 

 B-11 

 

  

   

delivery and administration of the Operative Documents and amendments,
modifications and waivers thereof (including, without limitation, the reasonable
fees, disbursements and other charges of counsel to the Agent and its affiliates
as set forth in the Commitment Letter), as well as all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of letters of credit or any demand for
payment thereunder, are to be paid by the Borrower, in each case regardless of
whether any of the transactions contemplated hereby is consummated. In addition,
all reasonable and documented out-of-pocket costs and expenses of the Agent, the
Issuing Bank and the Lenders (including, without limitation, the reasonable and
documented fees, disbursements and other charges of one counsel to all of the
foregoing and (x) of one regulatory or specialty counsel to the foregoing with
respect to any material regulatory and/or other specialty areas and (y) of one
local counsel to the foregoing in each material jurisdiction) for enforcement
costs associated with the Facilities are to be paid by the Borrower.

 

The Borrower will indemnify the Arranger, the Agent, the Issuing Bank, the
Lenders and their respective affiliates and each of their respective directors,
officers, employees, agents, trustees, representatives, attorneys, consultants
and advisors (each, an “Indemnified Person”) and hold them harmless from and
against any and all claims (including, without limitation, shareholder actions),
damages, losses, liabilities and expenses (including, without limitation,
reasonable and documented out-of-pocket fees and disbursements of counsel but
limited, in the case of legal fees and expenses, to one counsel to such
Indemnified Persons, taken as a whole, and, solely in the case of an actual or
potential conflict of interest, one additional counsel to each set of similarly
affected Indemnified Persons, taken as a whole (and, if reasonably necessary,
(x) of one regulatory or specialty counsel with respect to any material
regulatory and/or specialty areas and (y) of one local counsel in any material
jurisdiction to all such persons, taken as a whole and, solely in the case of
any such actual or potential conflict of interest, one additional counsel of the
applicable type to each set of similarly affected Indemnified Persons)) that may
be incurred by or asserted or awarded against any such Indemnified Person
(including, without limitation, in connection with or relating to any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of, in connection with or by
reason of the Operative Documents, the Transactions (including, without
limitation, the financings contemplated thereby or use of the proceeds thereof)
or any transactions connected therewith or any claim, litigation, investigation
or proceeding (regardless of whether such investigation, claim, litigation or
proceeding is brought by the Borrower, any of its subsidiaries, affiliates,
security holders or creditors, or an Indemnified Person or any other person, or
whether an Indemnified Person is otherwise a party thereto) that relate to

 

 B-12 

 

  

    any of the foregoing; provided that no indemnified person will be
indemnified to the extent that such losses, claims, damages, liabilities and
related expenses of such indemnified person (a) are determined by a court of
competent jurisdiction by a final, non-appealable judgment to have resulted from
(x) such indemnified person’s bad faith, gross negligence or willful misconduct
or (y) a material breach of the obligations of such Indemnified Person under the
Commitment Letter or (b) result from a proceeding that is not the result of an
act or omission by the Borrower or any of its affiliates and that is brought by
an indemnified person against any other indemnified person (other than claims
against any arranger or agent in its capacity or in fulfilling its role as an
arranger or agent hereunder or any similar role with respect to the Facilities).
      Governing Law and Forum:   New York.       Counsel to Agent and Arrangers:
  Cravath, Swaine & Moore LLP.

 

 B-13 

 

  

Exhibit C
to
Commitment Letter

 

Summary of Additional Conditions Precedent

 

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit C is attached or in the
other Exhibits to such letter agreement, as applicable. The initial borrowing
under the Facilities shall be subject to the satisfaction or waiver of the
following conditions precedent (in each case, subject to the Limited
Conditionality Provisions):

 

1.The Acquisition shall be consummated in all material respects substantially
contemporaneously with the initial funding under the Facilities in accordance
with the terms described in the Commitment Letter and in the Acquisition
Agreement (without any amendment, modification, supplement or waiver to the
Acquisition Agreement or the Tender Offer or any consent or election thereunder
that is material and adverse to the Lenders or the Arrangers without the prior
written consent of the Arrangers) (it being understood and agreed that any
increase in the purchase price shall not be material and adverse to the Lenders
or the Arrangers so long as such increase is funded by cash common equity
received by the Borrower (other than from a subsidiary) or, subject to
paragraph 4 below, cash on the balance sheet of the Borrower). The Acquisition
Agreement (including all schedules and exhibits thereto) and all other related
documentation shall be in form and substance reasonably satisfactory to the
Arrangers; provided that the Acquisition Agreement (including all schedules and
exhibits thereto) provided to the Arrangers on November 22, 2015 is satisfactory
to the Arrangers.

 

2.Subject to the Limited Conditionality Provisions, the Operative Documents
shall have been negotiated, executed and delivered on the terms set forth in the
Commitment Letter and, with respect to any terms not specifically set forth in
the Commitment Letter, on terms reasonably satisfactory to the Borrower and the
Arrangers.

 

3.The Acquired Business Representations shall be true and correct, and the
Specified Representations shall be true and correct in all material respects.

 

4.On the Closing Date and after giving effect to the Transactions, the Borrower
shall have at least $50,000,000 in cash or cash equivalents on its balance
sheet.

 

5.Subject to the Limited Conditionality Provisions, the Arrangers shall have
received reasonably satisfactory legal opinions, perfection certificates,
corporate documents and officers’ and public officials’ certifications; a
customary notice of borrowing; lien search results; organizational documents;
customary evidence of authorization to enter into the Operative Documents;
evidence of customary insurance; and good standing certificates in jurisdictions
of formation/organization, in each case of the Borrower and the Guarantors. The
Agent shall have received a customary solvency certificate from the chief
financial officer of the Borrower in form and substance reasonably satisfactory
to the Agent.

 

6.Substantially contemporaneously with the initial funding under the Facilities,
all outstanding indebtedness for borrowed money of the Borrower and its
subsidiaries and of the Acquired Business (other than the Existing Typhoon
Notes) shall have been repaid and all commitments, security interests and
guarantees in connection therewith shall have been terminated and released (in
each case, other than limited indebtedness and liens that the Arrangers
reasonably agree may remain outstanding). After giving effect to the
consummation of the Transactions, the Borrower

 

 C-1 

 

  

and its subsidiaries (including, without limitation, the Acquired Business)
shall have no outstanding preferred equity or debt for borrowed money other than
(a) debt under the Facilities, (b) other limited debt for borrowed money
permitted by the Arrangers and (c) the Existing Typhoon Notes; provided that on
the Closing Date (i) an irrevocable notice of redemption for all such notes
shall have been issued and (ii) funds sufficient for the redemption in full
thereof thirty days thereafter and the satisfaction and discharge of the
governing indenture shall have been deposited with the indenture trustee for
such Existing Typhoon Notes.

 

7.Subject in all respects to the Limited Conditionality Provisions, the Agent
shall have a perfected, first priority lien on and security interest in all
Collateral (free and clear of all liens, other than customary and limited
exceptions to be agreed upon).

 

8.All fees required to be paid on the Closing Date pursuant to the Commitment
Letter and the Fee Letter and out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter (to the extent invoiced at least
three days prior to the Closing Date) shall, upon the initial borrowing under
the Facilities, have been paid.

 

9.Each of the Arrangers shall have received, at least three business days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that such Arranger has requested at least 10 days prior to the Closing
Date.

 

10.The Arrangers shall have received (a) (i) audited consolidated balance sheets
and related statements of operations, stockholders’ equity and cash flows of the
Borrower and its consolidated subsidiaries for the fiscal years ended July 31,
2013, July 31, 2014 and July 31, 2015 and (ii) unaudited consolidated balance
sheets and related statements of operations, stockholders’ equity and cash flows
of the Borrower and its consolidated subsidiaries for each fiscal quarter (other
than any fourth fiscal quarter) ended after July 31, 2015 and at least 45 days
prior to the Closing Date, (b) (i) audited consolidated statements of financial
position and related statements of income, changes in equity, comprehensive
income and cash flows of the Acquired Business for the fiscal years ended
December 31, 2012, December 31, 2013 and December 31, 2014 and each subsequent
fiscal year ended at least 90 days prior to the Closing Date and (ii) unaudited
consolidated statements of financial position and related statements of income,
changes in equity, comprehensive income and cash flows of the Acquired Business
for March 31, 2015, June 30, 2015, September 30, 2015 and each subsequent fiscal
quarter (other than any fourth fiscal quarter) ended at least 45 days prior to
the Closing Date and (c) a pro forma consolidated balance sheet and related pro
forma consolidated statement of income of the Borrower as of, and for the
twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period for which financial statements of the Borrower
pursuant to clause (a) above has been delivered, in each case prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statement) and prepared in a manner reasonably
satisfactory to the Arrangers.

 

11.The Arrangers shall have received the financial statements required to be
delivered pursuant to paragraph 10 above and all other financial, marketing and
other information reasonably requested by the Arrangers and customarily provided
by borrowers in the preparation of a confidential information memorandum for the
syndication of the Facilities (the “Required Information”). The Arrangers shall
have been afforded a period (the “Marketing Period”) of 19 consecutive business
days (ending on the business day immediately prior to the Closing Date) after
receipt of

 

 C-2 

 

  

the Required Information to syndicate the Facilities; provided that such 19
consecutive business day period shall not commence prior to January 4, 2016;
provided further that and for the avoidance of doubt, to the extent the
Arrangers shall have received the Required Information prior to January 4, 2016,
the Marketing Period shall commence on January 4, 2016.

 

12.Since January 1, 2015, there shall not have occurred any change, event,
effect or occurrence that has had or is reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect (as defined in the Acquisition
Agreement last made available to Citi prior to its execution of the Commitment
Letter) with respect to the Acquired Business.

 

 C-3 

 

 

